DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
0. The present application is being examined under the pre-AIA  first to invent provisions. 
1. The Action is responsive to the Application filed June 20, 2019.
2. Claims 20-38 are pending and rejected, and claims 20, 29 and 38 are independent. 
Information Disclosure Statement
3. The information disclosure statements (IDS) submitted on July 13, 2020 were filed before the mailing of a first Office action after the filing of the application. The submission is in compliance with the provisions of 37 CFR 1.97(c).  Accordingly, the information disclosure statement is being considered by the Examiner and electronically signed as attached.
Double Patenting Rejection
4.The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

4.1. Claim 20-38 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent 10331690 (issued 6/25/2019 to parent application 15177111, filed 6/8/2016). Although the claims at issue are not identical, they are not patentably distinct from each other because the method steps recited in each of the conflicting claims, in the claim sets under method, system and computer readable medium, are closely identical, respectively.

The above rejections is drawn against an U.S. Patent issued to the parent application, to which the instant is a continuation, though the allowable subject matter of the instant application pending to be determined. 
Claim Rejections - 35 USC § 102
5. The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

5.1. Claims 20-22, 24-27, 29-31, 33-36 and 38 are rejected under 35 U.S.C. § 103 as being Anticipated by
Cherveny et al.: "METHOD AND SYSTEM USING VOICE COMMANDS FOR COLLECTING DATA FOR A GEOGRAPHIC DATABASE", (U.S. Patent US 6401068 B1, filed June 17, 1999 and issued June 4, 2002, hereafter "Cherveny”).

As per claim 20, Cherveny teaches a method of sorting and displaying data on a portable electronic device (Fig. 4 and col. 6, lines 6-10, a data collection system 225 
obtaining, at the portable electronic device, a plurality of database records satisfying a search request (See Fig. 4, col. 11, lines 47-49 and col. 2, lines 36-37, the portable computer connects to the network at the field office to receive data from the main computer and the data obtained by the data collection system is displayed so that the researcher can add or modify data records in the geographic database.);
determining a pointing direction of the portable electronic device (See Figs. 4-5 and col. 7, lines 38-41, the vehicle 304 is equipped with the data collection system 225. The vehicle 304 is traveling along the road 300 in the direction indicated by the arrow 308. Here the traveling along a direction indicated teaches pointing to a direction being determined);
displaying, at the portable electronic device, one or more records from the plurality of database records, wherein the one or more records have geographic coordinates located within a search area (See Figs. 7, 10-11 and col. 12, lines 47-56 , the database updating program 390 shows a scaled map 393 of a portion of the geographic assignment area. Overlaid on the display 392 are indications 394 of the positions at 
in response to determining a new pointing direction of the portable electronic device, updating the one or more records displayed at the portable electronic device based on the new pointing direction (See col. 6, lines 10-12 and col. 13, lines 43-56, the position determining system 230 updates this determination on a regular (or irregular) basis; and using the display 410 and a database updating program routine, the geographic coordinates of the positions of the intersections can be determined. For example, the researcher can move a pointing device to identify the positions of the intersections on the display 410. The database updating program routine then translates the positions of the pointing device to geographic coordinates. The geographic coordinates of the intersections at the end points of the road segment (i.e., the nodes) are added to the appropriate fields 416. The coordinates of the nodes may be added automatically from the position of the pointing device.).

As per claim 21, Cherveny teaches the method as claimed in claim 20, further comprising, at the portable electronic device, determining the search area based on the 

As per claim 22, Cherveny teaches the method as claimed in claim 20, wherein updating the one or more records comprises:
determining an updated one or more records, wherein the updated one or more records have geographic coordinates located within a new search area, wherein the new search area is based on the new pointing direction (See col. 14, lines 24-28, if the geographic database being updated with 25 the database updating program 390 includes address range information for each side of the represented road segment, the data record formed to represent the road segment between the intersections labeled "D" and "F".  After the researcher adds the address range data to the appropriate fields 420 of the data record, other data attributes relating to the represented road segment can be added. Such other attributes may include the street name, shape points (i.e., coordinates along the road segment at which the road curves), and other information. 
displaying the updated one or more records (See col. 15, lines 52-56, when the database updating program 390 is being used to add data to or modify data in a geographic database, the speed limit data stored by the researcher using the data collection system will be shown on the display in a similar manner as the address data).

As per claim 24, Cherveny teaches the method as claimed in claim 22, wherein updating the one or more records further comprises, at the portable electronic device, determining the new search area based on the new pointing direction (See col. 15, line 60 – col. 15, line 4, After all the data for the data record that represents the road segment between the intersections labeled "D" and "F" has been entered into the appropriate fields, the researcher can use the database updating program to add information about other road segments or other geographic features. When the researcher is finished adding and/or modifying data using the database updating 

As per claim 25, Cherveny teaches the method as claimed in claim 20, further comprising receiving continuous updates of the pointing direction (See col. 2, lines 23-27 and col. 1, lines 34-35, a data collection system includes a position determining system that continuously determines the position of the data collecting system as the data collecting system is being transported along roads in a geographic area and the geographic database needs to be updated on a regular basis.).

As per claim 26, Cherveny teaches the method as claimed in claim 20, wherein said pointing direction and the new pointing direction are a pointing direction of a forward end of said portable electronic device (See col. 14, line 60 – col. 15, line 7, After all the data for the data record that represents the road segment between the intersections labeled "D" and "F" has been entered into the appropriate fields, the researcher can use the database updating program to add information about other road segments or other geographic features. When the researcher is finished adding and/or modifying data using the database updating program 390, all the additions and 

As per claim 27, Cherveny teaches the method as claimed in claim 20, wherein obtaining the plurality of database records satisfying a search request comprises:
sending the search request to a server to cause the server to perform a search in a database on said server based on search criteria defined in the search request (See col. 12, lines 7-10, the database updating program 390 may request the main computer 116 to provide copies of some of the data records in the primary version of the geographic database 100 for use by the geographic database updating program 390. The main computer reads on the server); and
receiving, at the portable electronic device, the plurality of database records from the server (See Fig. 4, col. 11, lines 47-49 and col. 2, lines 36-37, the portable computer connects to the network at the field office to receive data from the main computer and the data obtained by the data collection system is displayed so that the researcher can add or modify data records in the geographic database).



Therefore, claims 29-31 and 33-36 are rejected along the same rationale that rejected claims 20-22 and 24-27.

As per claim 38, the claim recites a non-transitory computer-readable medium storing a computer program (See Cherveny: Fig. 4, a data collection program is stored in the data collection system), wherein execution of the computer program is for performing the steps of the method as recited in the claim 20 and as rejected under 35 U.S.C. $ 102 as being anticipated by Cherveny above. 
Therefore, claim 38 is rejected along the same rationale that rejected claim 20.
Claim Rejections - 35 USC § 103
6. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


6.1. Claims 23 and 32 are rejected under 35 U.S.C. § 103 as being unpatentable over
Cherveny, as applied to claims 20-22, 24-27, 29-31, 33-36 and 38 above, and in view of
Hsu et al.: "MOBILE PHONE ENHANCED CELL COVERAGE DETERMINING METHOD AND SYSTEM FOR SAME", (U.S. Application Publication US 20030017829 A1, filed August 15, 2001 and published January 23, 2003, hereafter "Hsu”).

As per claim 23, Cherveny does not explicitly teach the method as claimed in claim 22, wherein said search area and the new search area are sectors of a circle that is defined by a search radius.
On the other hand, as an analogous art on determining locations on a movable platform, Hsu teaches the method as claimed in claim 22, wherein said search area and the new search area are sectors of a circle that is defined by a search radius (See [0044], If the searching radius obtained from the above pixel group is smaller than 450 m and the TA=1, then the algorithm accepts the pixel group. If the searching radius is larger than 450 m and the TA=0, than the present invention utilizes the conventional solution with TA=0; for example, if the searching radius is 476.3 m, the center of the sector 
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Hsu's teaching with Cherveny reference because Hsu is dedicated to more precisely locating a mobile terminal in a time-division multiple access mobile communication system, Cherveny is dedicated to a data collection system includes a position determining system that continuously determines the position of the data collecting system as the data collecting system is being transported along roads in a geographic area, and the combined teaching would have enabled Cherveny to enhance and expand address based region search to improve the data collection system’s functionalities. 

As per claim 32, the claim recites a portable electronic device comprising magnetic sensor hardware to determine a pointing direction of said portable electronic device (See Cherveny: col. 2, lines 24-27, a position determining system that continuously determines the position of the data collecting system as the data collecting 
Therefore, claim 32 is rejected along the same rationale that rejected claim 23.

6.2. Claims 28 and 37 are rejected under 35 U.S.C. § 103 as being unpatentable over
Cherveny, as applied to claims 20-22, 24-27, 29-31, 33-36 and 38 above, and in view of
Dexter: "WIRELESS REAL ESTATE FOR SALE SIGNS, SALES INFORMATION", (U.S. Application Publication US 20020174090 A1, filed May 15, 2001 and published November 21, 2002).

As per claim 28, Cherveny teaches the method as claimed in claim 20, further comprising determining geographical coordinates of the portable electronic device (See col. 10, lines 55-59, the position determining system 230 (shown in FIG. 4) continues to acquire data indicating the geographic coordinates of the vehicle and the heading determining system 232 continues to acquire data indicating the vehicle heading ).
However, Cherveny does not explicitly teach wherein the search request is based 
However, Dexter teaches wherein the search request is based on the geographical coordinates of the portable electronic device (See Page 4, the left column, claim 5, receiving at least one physical address in the mobile communications device from a geographic information data processing system in response to a query that includes the set of geographic coordinates).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Hsu's teaching with Cherveny reference because Dexter is dedicated to retrieving real estate related information and more particularly to obtaining a description of a parcel of realty via a wireless device, Cherveny is dedicated to a data collection system includes a position determining system that continuously determines the position of the data collecting system as the data collecting system is being transported along roads in a geographic area, and the combined teaching would have enabled Cherveny to query location by using geographic coordinates as an improved system function for conducting database searches using the geographic coordinates without being limited to address-based region searches. 

As per claim 37, the claim recites a portable electronic device comprising magnetic sensor hardware to determine a pointing direction of said portable electronic device (See Cherveny: col. 2, lines 24-27, a position determining system that 
Therefore, claim 37 is rejected along the same rationale that rejected claim 28.
References
7.1. The prior art made of record:
A. U.S. Patent US- 6401068-B1.
B. U.S. Patent Application Publication US-20020174090-A1.
C. U.S. Patent Application Publication US-20030017829-A1.
7.2. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
D. U.S. Patent Application Publication US-20020035430-A1.
E. U.S. Patent Application Publication US-20060293850-A1.
F. U.S. Patent US-6470264-B2.
G. U.S. Patent US-7245923-B2.
Conclusion
8.1. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified 
8.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KUEN S LU   /Kuen S Lu/
Patent Examiner
  
Art Unit 2156  
February 26, 2021